DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney of Record Kyle Strache on 02/17/2022.

The application has been amended as follows: 
Claim 22, as filed 02/09/2022 is being further amended to remove the word “are” in step “h” as follows:
22. A method for performing a quality control process on a sensor comprising performing the following steps in order: 
b. placing a sensor adjacent to a skin surface of a patient, said sensor comprising a piezoelectric element for detecting sound waves generated under said skin surface; 4 4860-0458-0362, v. 1 
c. detecting said sound waves with said sensor; 
d. comparing said detected sound waves to a predetermined sound fingerprint corresponding to the area of skin surface being tested; 
e. determining whether said piezoelectric element is functioning wherein proper functioning is determined when said detected sound waves are within a predetermined tolerance of said sound fingerprint;
f. adjusting position if the detected sound waves are outside of a predetermined tolerance and reperforming the test at a new position; and
g. wherein said detected sound waves are outside of the predetermined tolerance at the new position, replacing said piezoelectric element if said detected waves are outside of said predetermined tolerance; and 
h. proceeding to take a data sample from said patient upon confirmation that the piezoelectric element is detecting said sound waves [[are]] within said predetermined tolerance.


Status of the Claims
Applicant’s arguments, filed 02/09/2022, have been fully considered. 
Applicant’s amendment amended claims 22 and 26-27.
Applicant’s amendment left claims 23-24 and 28-34 as originally filed or previously presented.
Claims 22-24 and 26-34 filed 02/09/2022 and in view of the Examiner’s Amendment above are the current claims hereby under examination. 

Claim Objections – Withdrawn
Response to Arguments
Applicant’s arguments, see page 10, filed 02/09/2022, with respect to the claim objections have been fully considered and are persuasive. The claims have been amended to address the informalities. The claim objections have been withdrawn. 
Claim Rejections - 35 USC § 112 – Withdrawn
Response to Arguments
Applicant’s arguments, see page 11, filed 02/09/2022, with respect to the claim rejections under 35 USC § 112 have been fully considered and are persuasive. The claims have been amended. The claim rejections under 35 USC § 112 have been withdrawn. 
	
Allowable Subject Matter
Claims 22-24 and 26-34 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 22, the prior relied upon in previous rejection, and the art discovered during search and consideration of the claims, fails to teach or reasonably suggest at least the limitations: “adjusting the position of the sensor if the detected sound waves are outside of a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER HENRY CONNOR whose telephone number is (571)272-2053. The examiner can normally be reached Monday - Friday (7:30am - 5:00pm est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/ALEXANDER H CONNOR/Examiner, Art Unit 3791     

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791